Exhibit 10.100

 

--------------------------------------------------------------------------------

 

GUARANTEE

 

made by

 

WYNN SHOW PERFORMERS, LLC,

 

WYNN LAS VEGAS CAPITAL CORP.,

 

WYNN GOLF, LLC,

 

WORLD TRAVEL, LLC,

 

LAS VEGAS JET, LLC,

 

WYNN SUNRISE, LLC,

 

and

 

THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO

 

in favor of

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

 

Dated as of December 14, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

  

DEFINED TERMS

   1

1.1.

   Definitions.    1

1.2.

   Other Definitional Provisions.    2 SECTION 2.   

GUARANTEE

   2

2.1.

   Guarantee.    2

2.2.

   Rights of Reimbursement, Contribution and Subrogation.    3

2.3.

   Amendments, etc. with respect to the Guaranteed Obligations.    5

2.4.

   Guarantee Absolute and Unconditional.    6

2.5.

   Reinstatement.    6

2.6.

   Payments.    6 SECTION 3.   

REPRESENTATIONS AND WARRANTIES

   7 SECTION 4.   

COVENANTS

   7 SECTION 5.   

MISCELLANEOUS

   7

5.1.

   Amendments in Writing.    7

5.2.

   Notices.    7

5.3.

   No Waiver by Course of Conduct; Cumulative Remedies.    7

5.4.

   Enforcement Expenses; Indemnification.    8

5.5.

   Successors and Assigns.    8

5.6.

   Set-Off.    8

5.7.

   Additional Guarantors.    9

5.8.

   Counterparts.    9

5.9.

   Severability.    9

5.10.

   Section Headings.    9

5.11.

   Integration.    9

5.12.

   GOVERNING LAW    9

5.13.

   Submission to Jurisdiction; Waivers.    9

5.14.

   Acknowledgments.    10

5.15.

   Releases.    10

5.16.

   WAIVER OF JURY TRIAL    11

 

 

i



--------------------------------------------------------------------------------

GUARANTEE

 

This GUARANTEE, dated as of December 14, 2004, is made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of DEUTSCHE BANK TRUST
COMPANY AMERICAS, as administrative agent (together with its successors and
assigns in such capacity, the “Administrative Agent”) for (i) the banks and
other financial institutions or entities who extend credit and make Loans to the
Borrower (the “Lenders”) from time to time party to the Credit Agreement, dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Wynn Las Vegas, LLC, a Nevada
limited liability company (the “Borrower”), the Lenders, certain other financial
institutions party thereto and the Administrative Agent and (ii) the other
Secured Parties.

 

RECITALS:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each of the Guarantors is a Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Arrangers, the Managers, the Agents, including, without limitation, the
Administrative Agent, and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1. DEFINED TERMS

 

1.1. Definitions.

 

(a) Any capitalized terms used in this Agreement which are not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

 

“Agreement”: this Guarantee, as the same may be amended, supplemented, replaced
or otherwise modified from time to time.

 

“Disbursement Agreement”: that certain Master Disbursement Agreement, dated as
of the date hereof, among the Borrower, the Administrative Agent and the other
parties signatory thereto, as the same may hereafter be amended, supplemented,
replaced or otherwise modified in accordance with its terms.

 

“Guaranteed Obligations”: with respect to any Guarantor, the collective
reference to the Obligations of the Borrower and the Obligations of each other
Loan Party (other than such Guarantor).

 

1.2. Other Definitional Provisions.

 

(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Annex references are to this Agreement unless otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations or the
Guaranteed Obligations shall mean the unconditional, final and irrevocable
payment in full, in immediately available funds, of all of the Obligations or
the Guaranteed Obligations (other than unmatured contingent reimbursement and
indemnification obligations (other than those associated with Letters of
Credit)), as the case may be (provided that Letters of Credit may be cash
collateralized in accordance with the terms of the Credit Agreement).

 

SECTION 2. GUARANTEE

 

2.1. Guarantee.

 

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations.

 

(b) If and to the extent required in order for the Guaranteed Obligations of any
Guarantor to be enforceable under applicable federal, state and other laws
relating to the insolvency of debtors, the maximum liability of such Guarantor
hereunder shall be limited to the greatest amount which can lawfully be
guaranteed by such Guarantor under such laws, after giving effect to any rights
of contribution, reimbursement and subrogation arising under Section 2.2. Each
Guarantor acknowledges and agrees that, to the extent not prohibited by
applicable



--------------------------------------------------------------------------------

law, (i) such Guarantor (as opposed to its creditors, representatives of
creditors or bankruptcy trustee, including such Guarantor in its capacity as
debtor in possession exercising any powers of a bankruptcy trustee) has no
personal right under such laws to reduce, or request any judicial relief that
has the effect of reducing, the amount of its liability under this Agreement,
(ii) such Guarantor (as opposed to its creditors, representatives of creditors
or bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
to enforce the limitation set forth in this Section 2.1(b) or to reduce, or
request judicial relief reducing, the amount of its liability under this
Agreement, and (iii) the limitation set forth in this Section 2.1(b) may be
enforced only to the extent required under such laws in order for the
obligations of such Guarantor under this Agreement to be enforceable under such
laws and only by or for the benefit of a creditor, representative of creditors
or bankruptcy trustee of such Guarantor or other Person entitled, under such
laws, to enforce the provisions thereof.

 

(c) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.1(b) without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of any Secured
Party hereunder.

 

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until payment in full of all Guaranteed Obligations, notwithstanding that
from time to time during the term of the Credit Agreement the Borrower or any
other Guarantor may be free from any Guaranteed Obligations.

 

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Guaranteed Obligations or any payment received or collected
from such Guarantor in respect of the Guaranteed Obligations), remain liable for
the Guaranteed Obligations up to the maximum liability of such Guarantor
hereunder until the Guaranteed Obligations are paid in full, no Letter of Credit
shall be outstanding (or the Letters of Credit shall have been cash
collateralized in accordance with the terms of the Credit Agreement) and the
Commitments are terminated or have expired.

 

2.2. Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Guaranteed Obligations by the Borrower or any
Guarantor or is received or collected on account of the Guaranteed Obligations
from the Borrower or any Guarantor or its Property:

 

(a) If such payment is made by the Borrower or from its Property, then, if and
to the extent such payment is made on account of Guaranteed Obligations arising
from or relating to a Loan made to the Borrower or a Letter of Credit issued for
account of the Borrower, the Borrower shall not be entitled (A) to demand or
enforce reimbursement or contribution in respect



--------------------------------------------------------------------------------

of such payment from any Guarantor or (B) to be subrogated to any claim,
interest, right or remedy of any Secured Party against any other Person,
including any Guarantor or its Property; and

 

(b) If such payment is made by a Guarantor or from its Property, such Guarantor
shall be entitled, subject to and upon payment in full of the Guaranteed
Obligations, (A) to demand and enforce reimbursement for the full amount of such
payment from the Borrower or the applicable Guarantor and (B) to demand and
enforce contribution in respect of such payment from each other Guarantor which
has not paid its fair share of such payment, as necessary to ensure that (after
giving effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by the court.

 

(c) If and whenever (after payment in full of the Guaranteed Obligations) any
right of reimbursement or contribution becomes enforceable by any Guarantor
against any other Guarantor under Sections 2.2(a) and 2.2(b), such Guarantor
shall be entitled, subject to and upon payment in full of the Guaranteed
Obligations, to be subrogated (equally and ratably with all other Guarantors
entitled to reimbursement or contribution from any other Guarantor as set forth
in this Section 2.2) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it pursuant to the Security
Documents. Such right of subrogation shall be enforceable solely against the
Guarantors, and not against the Secured Parties, and neither the Administrative
Agent nor any other Secured Party shall have any duty whatsoever to warrant,
ensure or protect any such right of subrogation or to obtain, perfect, maintain,
hold, enforce or retain any Collateral for any purpose related to any such right
of subrogation. If subrogation is demanded by any Guarantor, then (after payment
in full of the Guaranteed Obligations) the Administrative Agent shall deliver to
the Guarantors making such demand, or to a representative of such Guarantors or
of the Guarantors generally, an instrument satisfactory to the Administrative
Agent transferring, on a quitclaim basis without any recourse, representation,
warranty or obligation whatsoever, whatever security interest the Administrative
Agent then may hold in whatever Collateral then existing that was not previously
released or disposed of by the Administrative Agent.

 

(d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to
any payment on account of the Guaranteed Obligations made by it or received or
collected from its Property shall be fully subordinated in all respects to the
prior payment in full of all of the Guaranteed Obligations. Until payment in
full of the Guaranteed Obligations, no Guarantor shall demand or receive any
collateral security, payment or distribution whatsoever (whether in cash,
property or securities or otherwise) on account of any such right or claim. If
any such payment or distribution is made or becomes available to any Guarantor
in any bankruptcy case or receivership, insolvency or liquidation proceeding,
such payment or distribution shall be delivered by the Person making such
payment or distribution directly to the Administrative Agent, for application to
the payment of the Guaranteed Obligations. If any such payment or distribution
is received by any Guarantor, it



--------------------------------------------------------------------------------

shall be held by such Guarantor in trust, as trustee of an express trust for the
benefit of the Secured Parties, and shall forthwith be transferred and delivered
by such Guarantor to the Administrative Agent, in the exact form received and,
if necessary, duly endorsed.

 

(e) The obligations of the Guarantors under the Loan Documents, including their
liability for the Guaranteed Obligations and the enforceability of the security
interests granted thereby, are not contingent upon the validity, legality,
enforceability, collectibility or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.2. The invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.

 

(f) Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to Section 2.2(e) and (ii) neither the Administrative Agent nor any other
Secured Party shall ever have any duty or liability whatsoever in respect of any
such right, except as provided in Section 2.2(d).

 

(g) Each Guarantor waives any right or claims of right to cause a marshalling of
the Borrower’s or any Guarantor’s assets or to proceed against any Guarantor,
the Borrower or any other guarantor of any of the Guaranteed Obligations in any
particular order, including, but not limited to, any right arising out of Nevada
Revised Statutes 40.430, to the fullest extent permitted by Nevada Revised
Statutes 40.495(2).

 

2.3. Amendments, etc. with respect to the Guaranteed Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Guaranteed Obligations made by
any Secured Party may be rescinded by such Secured Party and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, increased, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the requisite Lenders under the Credit Agreement or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Secured Party for
the payment of the Guaranteed Obligations may be sold, exchanged, waived,
surrendered or released. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Guaranteed Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.



--------------------------------------------------------------------------------

2.4. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Guaranteed
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, primary, absolute and
unconditional guarantee of payment and performance without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document
(other than this Agreement), any of the Guaranteed Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or performance
hereunder) which may at any time be available to or be asserted by the Borrower
or any other Person against any Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Person for its Obligations, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.5. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

2.6. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars in
immediately available funds at the office of the Administrative Agent located at
the Payment Office specified in the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

To induce the Arrangers, the Agents, the Managers and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Guarantor hereby
represents and warrants to the Secured Parties that, in the case of such
Guarantor, the representations and warranties set forth in Section 4 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference and shall apply to each Guarantor mutatis mutandis, are true and
correct, and the Secured Parties shall be entitled to rely on each of them as if
they were fully set forth herein, provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 3, be deemed to be a reference to such Guarantor’s knowledge.

 

SECTION 4. COVENANTS

 

Each Guarantor covenants and agrees with the Secured Parties that, from and
after the date of this Agreement until the Obligations (other than unmatured
contingent reimbursement and indemnification Obligations) shall have been paid
in full, no Letter of Credit shall be outstanding (or the Letters of Credit
shall have been cash collateralized in accordance with the terms of the Credit
Agreement) and the Commitments shall have terminated or expired, that each
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor and each provision of the
Credit Agreement that relates to such Guarantor (whether directly, indirectly,
through the Borrower’s obligation to cause such Guarantor to take or not take
actions or otherwise) is hereby incorporated herein by reference and shall apply
to such Guarantor mutatis mutandis to the same extent as if the Credit Agreement
had been executed by such Guarantor and such provisions had been made the direct
obligations of such Guarantor.

 

SECTION 5. MISCELLANEOUS

 

5.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

 

5.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

5.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 5.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall



--------------------------------------------------------------------------------

operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

5.4. Enforcement Expenses; Indemnification.

 

(a) Each Guarantor agrees to pay or reimburse each Secured Party (after the
occurrence of an Event of Default) for all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to each Secured Party and of
counsel to the Administrative Agent.

 

(b) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any Guarantor’s delay
in paying, any and all stamp, excise, sales or other taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

 

(c) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.5 of the Credit Agreement.

 

(d) The agreements in this Section 5.4 shall survive repayment of the Guaranteed
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

(e) Each Guarantor agrees that the provisions of Section 2.20 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.

 

5.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent.

 

5.6. Set-Off. Upon the occurrence and during the continuance of an Event of
Default each Lender shall have the right, without prior notice to any Guarantor,
any such notice being expressly waived by each Guarantor to the extent permitted
by applicable law, upon any amount becoming due and payable by any Guarantor
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and



--------------------------------------------------------------------------------

all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party or any branch or
agency thereof to or for the credit or the account of such Guarantor. Each
Lender agrees to notify promptly the relevant Guarantor and the Administrative
Agent after any such setoff and application made by such Lender, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

5.7. Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.10(b) of the Credit
Agreement shall become a Guarantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

5.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

5.9. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5.10. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

5.11. Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

5.12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

5.13. Submission to Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 5.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

5.14. Acknowledgments. Each Guarantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(b) no Secured Party has any fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Guarantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

5.15. Releases. At such time as the Loans, the Reimbursement Obligations and the
other Obligations (other than unmatured contingent reimbursement and
indemnification Obligations) shall have been paid in full, the Commitments have
been terminated or expired and no Letters of Credit shall be outstanding (or the
Letters of Credit shall have been cash collateralized in accordance with the
terms of the Credit Agreement), this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Guarantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party. In addition, at such time as
the Borrower disposes of its interest in any Guarantor in accordance with
Section 7.5 of the Credit Agreement or any Guarantor is no longer otherwise
required to be a Guarantor by the terms of the Credit Agreement, this Agreement
and all obligations (other than those expressly stated to survive such
termination) of such Guarantor hereunder shall terminate all without delivery of
any instrument or performance of any act by any party. At the request and sole
expense of any Guarantor following any such termination, the Administrative
Agent shall execute and deliver to such Guarantor such documents as such
Guarantor shall reasonably request to evidence such termination.



--------------------------------------------------------------------------------

5.16. WAIVER OF JURY TRIAL. EACH GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

GUARANTORS: WYNN SHOW PERFORMERS, LLC, a Nevada limited liability company By:  

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

    By:   Wynn Resorts Holdings, LLC,         a Nevada limited liability
company,         its sole member         By:   Wynn Resorts, Limited,          
  a Nevada corporation,             its sole member             By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

            Name:   Marc H. Rubinstein             Title:   Senior Vice
President WYNN LAS VEGAS CAPITAL CORP., a Nevada corporation By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

Name:   Marc H. Rubinstein Title:   Senior Vice President

 

 



--------------------------------------------------------------------------------

WYNN GOLF, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

       

its sole member

       

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

           

its sole member

           

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

           

Name:

 

Marc H. Rubinstein

           

Title:

 

Senior Vice President

WORLD TRAVEL, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

       

its sole member

       

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

           

its sole member

           

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

           

Name:

 

Marc H. Rubinstein

           

Title:

 

Senior Vice President

 

 



--------------------------------------------------------------------------------

LAS VEGAS JET, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

a Nevada limited liability company,

its sole member

           

By:

 

Wynn Resorts Holdings, LLC,

a Nevada limited liability company,

its sole member

                       

By:

 

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

                                   

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

           

Name:

 

Marc H. Rubinstein

           

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

WYNN SUNRISE, LLC,

a Nevada limited liability company

By:

 

Wynn Las Vegas, LLC,

   

a Nevada limited liability company,

   

its sole member

   

By:

 

Wynn Resorts Holdings, LLC,

       

a Nevada limited liability company,

       

its sole member

       

By:

 

Wynn Resorts, Limited,

           

a Nevada corporation,

           

its sole member

           

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

           

Name:

 

Marc H. Rubinstein

           

Title:

 

Senior Vice President

ADMINISTRATIVE AGENT:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

By:

 

/s/ Steven P. Lapham

--------------------------------------------------------------------------------

Name:

 

Steven P. Lapham

Title:

 

Managing Director

By:

 

/s/ Brenda Casey

--------------------------------------------------------------------------------

Name:

 

Brenda Casey

Title:

 

Vice President

 

 



--------------------------------------------------------------------------------

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

Name of Guarantor    

--------------------------------------------------------------------------------

  

Notice Address

--------------------------------------------------------------------------------

Wynn Golf, LLC

  

Wynn Golf, LLC

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Telecopy: (702) 770-1520

 

(with a copy to Skadden, Arps, Slate, Meagher, & Flom, LLP at its notice address
first set forth below)

Wynn Las Vegas

Capital Corp.

  

Wynn Las Vegas Capital Corp.

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Telecopy: (702) 770-1520

 

(with a copy to Skadden, Arps, Slate, Meagher, & Flom, LLP at its notice address
first set forth below)

Wynn Show

Performers, LLC

  

Wynn Show Performers, LLC

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Telecopy: (702) 770-1520

 

(with a copy to Skadden, Arps, Slate, Meagher, & Flom, LLP at its notice address
first set forth below)

Wynn Sunrise, LLC

  

Wynn Sunrise, LLC

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Telecopy: (702) 770-1520

 

(with a copy to Skadden, Arps, Slate, Meagher, & Flom, LLP at its notice address
first set forth below)

 

 



--------------------------------------------------------------------------------

Name of Guarantor    

--------------------------------------------------------------------------------

  

Notice Address

--------------------------------------------------------------------------------

World Travel, LLC

  

World Travel, LLC

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Telecopy: (702) 770-1520

 

(with a copy to Skadden, Arps, Slate, Meagher, & Flom, LLP at its notice address
first set forth below)

Las Vegas Jet, LLC

  

Las Vegas Jet, LLC

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Telecopy: (702) 770-1520

 

(with a copy to Skadden, Arps, Slate, Meagher, & Flom, LLP at its notice address
first set forth below)

 

Notice Address of Skadden, Arps, Slate, Meagher & Flom LLP:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, California 90071

Attn: Jerome Coben, Esq.

Telecopy: (213) 621.5010



--------------------------------------------------------------------------------

Annex 1

 

ASSUMPTION AGREEMENT, dated as of                     , 200    , made by
                            , a                      (the “Additional
Guarantor”), in favor of Deutsche Bank Trust Company Americas, as administrative
agent (together with its successors and assigns in such capacity, the
“Administrative Agent”) for (i) the Lenders and other financial institutions
party to the Credit Agreement referred to below, and (ii) the other Secured
Parties. All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.

 

RECITALS:

 

WHEREAS, Wynn Las Vegas, LLC (the “Borrower”), the Lenders, certain other
financial institutions and the Administrative Agent have entered into a Credit
Agreement, dated as of December 14, 2004 (as amended, restated, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Borrower (other than the Additional Guarantor) have entered into the Guarantee,
dated as of December 14, 2004 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee”) in favor of the Administrative
Agent for the benefit of the Secured Parties;

 

WHEREAS, Section 6.10(b) of the Credit Agreement requires the Additional
Guarantor to become a party to the Guarantee; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5.7 of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made by such Additional Guarantor on and as of such
date.



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Annex 1-A